



Exhibit 10(mm)
 
 
CenterPoint Energy, Inc.
Summary of Non-Employee Director Compensation




The following is a summary of compensation paid to the non-employee directors of
CenterPoint Energy, Inc. (the “Company”) effective April 1, 2016. For additional
information regarding the compensation of the non-employee directors, please
read the definitive proxy statement relating to the Company’s 2017 annual
meeting of shareholders to be filed pursuant to Regulation 14A.


•
Annual retainer fee of $90,000 for Board membership, paid quarterly in arrears;



•
Supplemental annual retainer of $20,000 for serving as a chairman of the Audit
Committee or Compensation Committee; and



•
Supplemental annual retainer of $15,000 for serving as a chairman of the Finance
Committee or Governance Committee.



Stock Grants. Each non-employee director serving as of May 1, 2016 was granted
an annual stock award under the CenterPoint Energy Inc. Stock Plan for Outside
Directors in 2016. The cash value of these awards, as of the grant date, is set
annually by the Board of Directors of the Company. The number of shares awarded
is then determined by dividing the cash value by the fair market value of the
common stock on the grant date. In 2016, the Board determined a cash value for
the stock award, as of the grant date, of $120,000, resulting in a stock award
to each non-employee director of 5,530 shares of common stock.


Deferred Compensation Plan. Directors may elect each year to defer all or part
of their annual retainer fees, including any committee chairman fees and meeting
fees. Directors participating in these plans may elect to receive distributions
of their deferred compensation and interest in three ways: (i) an early
distribution of either 50% or 100% of their deferrals for the year in any year
that is at least four years from the year of deferral or, if earlier, the year
in which they attain their normal retirement date under the plan (the first day
of the month coincident with or next following attainment of age 70); (ii) a
lump sum distribution payable in the year after they reach their normal
retirement date or leave the Board of Directors, whichever is later; or (iii) 15
annual installments beginning on the first of the month coincident with or next
following their normal retirement date or upon leaving the Board of Directors,
whichever is later.







